Citation Nr: 0011602	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for chronic 
urethritis and prostatitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from June 1961 to December 
1961 and from December 1966 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The sarcoidosis is not active and does not result in more 
than FEV-1 of 56-to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or DLCO (SB) 56 to 65 percent predicted; or 
pulmonary involvement with persistent symptoms requiring 
chronic low dose maintenance or intermittent corticosteroids; 
or moderately severe chronic bronchitis; or considerable 
pulmonary fibrosis with moderate dyspnea on slight exertion 
confirmed by pulmonary function tests.

2.  The lumbosacral strain is productive of no more than 
moderate limitation of motion of the lumbar spine; or muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; or moderate 
intervertebral disc syndrome, recurring attacks.

3.  The chronic urethritis and prostatitis does not require 
the use of absorbent materials and is not productive of more 
than a daytime voiding interval between 1 and 2 hours or 
awakening to void 3 to 4 times per night.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 
6802 (1996); 6600, 6846 (1999).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).

3.  The criteria for a rating in excess of 20 percent for 
chronic urethritis and prostatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code 7512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability generally establishes a 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has fulfilled its duty to assist the veteran 
in the development of the facts pertinent to his claims for 
increased evaluations.  38 U.S.C.A. § 5107(a).

I.  Sarcoidosis

A history of sarcoidosis is shown in service with symptoms 
including dyspnea and a chronic cough.  In addition to 
sarcoidosis the veteran has coronary artery disease with a 
status post coronary artery bypass surgery in March 1993, he 
was also status post myocardial infarction in 1995.

A VA medical examination was performed in September 1996.  
The examination of the respiratory system revealed that the 
lungs and breath sounds were clear and resonant throughout.  
No rales were heard.  There was slight orthopnea.  There was 
no audible wheeze or dullness to breath sounds in the bases.  
There was no evidence of cyanosis.  An X-ray of the chest 
revealed changes consistent with pneumonitis in the left 
lingula, possibly also involved in the left lower lobe.  
There was a small left pleural effusion.  The diagnosis was 
pulmonary sarcoidosis.  

In a January 1997 VA medical examination, the veteran 
complained of increasing shortness of breath and difficulty 
climbing a flight of stairs.  He reported occasional 
shortness of breath at night with his head elevated by one 
pillow.  The evaluation of the respiratory system showed that 
breath sounds were clear and resonant with a few inspiratory 
rhonchi in the bases.  There was no cyanosis or obvious 
difficulty with breathing.  There was slight orthopnea.  An 
X-ray examination report of the chest revealed that there had 
been no significant interval change.  The diagnosis was 
history of sarcoidosis with pulmonary involvement.  Coronary 
artery disease and history of myocardial infarction with 
coronary artery bypass graft surgery were also reported.

A personal hearing was held at the RO in September 1997.  The 
veteran testified that his sarcoidosis had worsened and that 
he coughed on a regular basis.  He stated that at times he 
vomited due to coughing.  He testified that he was not 
receiving medical treatment for sarcoidosis.

In September 1997 private pulmonary function tests revealed 
that the predicted FEV-1 was 68 and the predicted FEV1/FVC 
was 110.  It was reported that the veteran had mild 
restrictive lung disease.  A private follow-up examination 
for the sarcoidosis in November 1997 revealed stable physical 
findings.  The diagnosis was sarcoid, stable.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran contends that his service-connected sarcoidosis 
has worsened and that an increased disability evaluation is 
warranted.  

The RO has assigned a 30 percent disability evaluation for 
sarcoidosis under Diagnostic Code 6846.   During the claims 
process, effective October 7, 1996, the regulations 
pertaining to the evaluation of respiratory disorders were 
revised.  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to the application 
of a version favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Under the new criteria, Diagnostic 
Code 6846, sarcoidosis, a 30 percent disability evaluation 
requires pulmonary involvement with persistent symptoms 
requiring chronic low-dose (maintenance) or intermittent 
corticosteroids.  A 60 percent disability evaluation requires 
that there be pulmonary involvement requiring systemic high-
dose (therapeutic) corticosteroids for control.  Diagnostic 
Code 6846 also provides that active sarcoidosis or residuals 
may be rated under chronic bronchitis, Diagnostic Code 6600.  
Under Diagnostic Code 6600 a 30 percent disability evaluation 
requires FEV-1 of 56-to 70 percent predicted, or FEV-1/FVC of 
56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted.  A 
60 percent evaluation requires FEV-1 of 40-to 55 percent 
predicted, or: FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

In the old regulations the analogous rating criteria for 
sarcoidosis were chronic bronchitis, Diagnostic Code 6600, 
and unspecified pneumoconiosis, Diagnostic Code 6802.  Under 
the old criteria, Diagnostic Code 6600 chronic bronchitis, a 
30 percent disability evaluation was provided for moderately 
severe chronic bronchitis, persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout chest, beginning 
chronic airway obstruction.  A 60 percent disability 
evaluation for chronic bronchitis requires a severe 
productive cough and dyspnea on slight exertion, a pulmonary 
function test indicative of severe ventilatory impairment.

Under Diagnostic Code 6802, unspecified pneumoconiosis, a 30 
percent disability evaluation required moderate disability 
with considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests; a 
60 percent disability evaluation required that there be 
severe disability with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit shown 
on pulmonary function test with marked impairment of health.

The evidence shows that the veteran continues with complaints 
of a persistent cough.  It is important to note that though 
that there is no evidence of an active sarcoidosis process.  
Physical findings confirm some dyspnea with a few wheezes, 
rhonchi, and slight orthopnea.  However, corticosteroids are 
not prescribed and the veteran is not receiving treatment for 
sarcoidosis.  Pulmonary function tests reveal that FEV-1 
predicted is 68 and FEV1/FVC predicted is 110.   

Based on the evidence of record, the Board concludes that 
either under the old or new criteria an increased evaluation 
for sarcoidosis is not demonstrated. The veteran's symptoms 
do not equate to severe pulmonary impairment or chronic 
bronchitis or pulmonary involvement with the need of high 
dosages of corticosteroids for control.  There is no evidence 
of FEV-1 of 40 to 55 percent predicted, or: FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  In essence, impairment resulting 
from the veteran's sarcoidosis does not approximate the 
criteria necessary for a higher disability evaluation.  
38 C.F.R. § 4.7.  The Board has considered the veteran's 
testimony from the September 1997 personal hearing where he 
reported his respiratory complaints and symptoms.  The Board 
concludes that the weight of the veteran's testimony is 
limited since the evidence of records does not reveal 
pathology that equates to the criteria necessary for a higher 
disability evaluation.

The preponderance of the evidence in this case is against the 
veteran's claim, and an increased evaluation for sarcoidosis 
is not warranted. 


II.  Lumbosacral Strain

The veteran has a long history of complaints of low back 
pain, primarily diagnosed as a low back strain.  

A VA medical examination of the spine was performed in August 
1996.  Physical findings revealed that the veteran ambulated 
with the use of a cane.  It was reported that he was able to 
ambulate quite well without the cane, however.  He 
demonstrated no significant limp.  It was reported that the 
veteran had slight limitation of motion of the back.  Range 
of motion studies revealed that forward flexion was to 70 
degrees; lateral flexion was to 35 degrees; rotation was to 
30 degrees right and left; and there was 10 degrees' 
backwards extension.  Some difficulty rocking back and forth 
on the heels was reported.  Straight leg raising was 
described as being present at 70 degrees bilaterally, 
accompanied by some discomfort in the low back area.  X-rays 
revealed some slight wedging of T11 and partial sacralization 
of L5.  The examiner commented that there was no indication 
that the veteran had any nerve root pathology or radicular 
pain, and that his back was essentially normal except for a 
slight limitation of flexion of the spine and some discomfort 
at straight leg raising.

At a September 1996 VA medical examination, the veteran 
reported recurrent flares of low back pain with occasional 
aching pain that radiated to the neck.  It was reported that 
he had been hospitalized previously for low back discomfort, 
but there was no serious neurological radiation and treatment 
with analgesics had provided some improvement.  The veteran 
reported experiencing some discomfort in the low back on 
walking.  He used a cane for stability.  The examination of 
the back revealed an area of occasional discomfort in the 
midline of the lumbar region.  Forward flexion was 
accomplished by touching the knees.  Lateral bending and 
extension were limited to 50 percent in all directions.  
Straight leg raising was to 25 degrees on the right and 60 
degrees on the left.  The diagnosis was chronic low back 
strain.

A VA medical examination of the spine was performed in March 
1997.  The veteran complained of discomfort in the low back 
with a feeling of muscle spasm in the entire back and with 
the upper thoracic area.  There was no actual radiation of 
pain into the lower extremities.  It was reported that an 
examination of the back revealed no definite evidence of 
muscle spasm, but there was some limitation of motion.  It 
was reported that the veteran was willing to demonstrate 70 
percent of full motion of the back.  Anterior flexion was 30 
degrees and rotation to the right and left was 10 degrees.  
There was 10 degrees of extension.  Heel and toe testing was 
essentially normal; some difficulty getting to the toes.  
Straight leg raising was 7 to 50 degrees with some discomfort 
in the low back area.  It was indicated that prior X-rays 
were identical.  The physician commented that the veteran's 
subjective symptoms relative to his back had increased in 
severity but the clinical findings on examination were 
largely the same as demonstrated in 1992.  It was noted that 
the veteran's problems were subjective in nature and not 
supported clinically or by X-ray studies.  There was nothing 
to indicate on the current examination that the veteran had 
any nerve root pathology or radicular pain.  The diagnosis 
was back strain without radicular symptomatology.  

At the September 1997 personal hearing, the veteran testified 
that his back problem had increased in severity.  He reported 
that he had problems bending and stooping.  He stated that 
any kind of movement produced pain, such as reaching down to 
pick up a rock or getting groceries out of the car.  He 
stated that he had worn a back-brace.

A 1997 private medical examination report indicated that the 
veteran received treatment for worsening back pain.  Mild 
weakness of the legs was reported.  The diagnosis was low 
back pain, exacerbation of pain.  The veteran was seen at a 
VA medical facility in February 1998 for an exacerbation of 
back pain.  It was reported that he had pain radiating down 
the right leg.  Physical findings revealed minimal tenderness 
diffusely.  Straight leg raising was positive.  Deep tendon 
reflexes were minimally reactive at the knees with normal 
motion and sensation.  Reflexes of the toes were down going.  
A March 1998 clinical entry also reported treatment for 
complaints of radiating pain down the right leg.  An MRI of 
the lower spine in September 1998 revealed L4 - L5, moderate 
central spinal stenosis secondary to congenitally short 
pedicles in connection with facet-ligamentum flavum 
hypertrophy as well as fat-epidural lipomatosis; L5 - S1 
facet degenerative changes; and transitional lumbosacral 
vertebra at S1.

Analysis

The RO has assigned a 20 percent disability evaluation for 
lumbosacral strain under the provisions of Diagnostic Code 
5295.  Under Diagnostic Code 5295, a 20 percent disability 
evaluation is available for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  A 40 percent 
disability evaluation under Diagnostic Code 5295 requires 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above on forced 
motion.  

Since the lumbosacral strain involves limitation of motion, 
and degenerative changes of the lumbar spine have been 
reported, the rating provisions of Diagnostic Code 5292, 
limitation of motion of the lumbar spine, and Diagnostic Code 
5293, intervertebral disc syndrome, should also be 
considered.  Under Diagnostic Code 5293, a 20 percent 
disability evaluation is available for moderate 
intervertebral disc syndrome, recurring attacks.  A 40 
percent disability evaluation under Diagnostic Code 5293 
requires severe intervertebral disc syndrome with recurring 
attacks of intermittent relief.  Diagnostic Code 5292, 
limitation of motion of the lumbar spine requires severe 
limitation of motion of the lumbar spine for a 40 percent 
disability evaluation.  

The veteran has a long history of low back complaints, 
including pain and radiation of pain into the right lower 
leg.  Limitation of motion of the lumbar spine is shown, 
essentially in all planes of movement.  However, even though 
there is evidence of some limitation of motion, severe 
limitation of motion is not demonstrated by the findings.  
There is X-ray evidence of degenerative changes of the lumbar 
spine and some findings indicate positive straight leg 
raising, an indication of some neurologic impairment.  
However, it is also important to note that despite those 
findings, there is no evidence of lumbar muscle spasms, and 
lower extremity reflexes are not absent.  The Board concludes 
that these findings do not reveal severe lumbosacral strain 
or severe intervertebral disc syndrome.  The criteria 
necessary for a higher disability evaluation is not shown.  

The appropriate disability rating to be assigned to the 
veteran's lumbosacral strain has been contemplated is 
partially based on limitation of motion.  Consideration of a 
higher disability evaluation must also be given under 
38 C.F.R. §§ 4.40, 4.45, functional loss and pain.  See 
VAOPGCPREC 36-97.  The veteran has demonstrated evidence of 
pain on motion of the lumbosacral spine.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45 is warranted in order to evaluate 
the existence of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints under the rating 
code; when the Diagnostic Code under which veteran is rated 
does not contemplate these factors.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, a review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the current rating.  The Board 
finds that the provisions of 38 C.F.R. § 4.40, 4.45, or 4.59, 
do not provide a basis for a higher rating.  The Board has 
considered the veteran's testimony from the September 1997 
personal hearing where he reported his low back complaints 
and symptoms.  The Board concludes that the weight of the 
veteran's testimony is limited, however, especially in light 
of the 1997 VA examination findings.  Thus, the evidence of 
record does not reveal pathology that equates to the criteria 
necessary for a higher disability evaluation.

The preponderance of the evidence is against the veteran's 
claim.  An increased evaluation for lumbosacral strain is not 
warranted.

III.  Chronic Urethritis and Prostatitis

Private medical records in November 1995 report that the 
veteran received treatment for a slightly increased prostate 
specific antigen (PSH).  It was reported that there had been 
no change in the veteran's bleeding symptoms.  He complained 
of mild impotence.  The examination revealed that the 
veteran's prostate was 35 to 40 grams.  There was mild 
induration, bilaterally.  Laboratory findings revealed 
positive expressed prosthetic secretions.  The diagnosis was 
mild prostatitis; mild impotence.

A VA medical examination was performed in September 1996.  
The veteran reported a history of urinary infections and 
dysuria that were diagnosed as prostatitis.  It was also 
reported that he had had slight prostate enlargement.  It was 
reported that he had nocturia 2 to 3 times per night and that 
he was on medication for flare-ups of his prostatitis.  He 
was under no present treatment for the condition.  The 
evaluation of the urinary system revealed that the genitals 
were essentially regular.

A VA medical examination for cystitis and the prostate was 
performed in January 1997.  The veteran reported a history of 
treatment for recurrent prostatitis in 1995, treated with 
antibiotics.  It was indicated that since that time he had 
had no further acute problems with discharge.  He reported 
some slowness of urination and nocturia 1 to 3 times a night.  
An evaluation of the genitourinary system revealed no 
abnormalities.

At the September 1997 personal hearing the veteran testified 
that he had had recent problems with urethritis and 
prostatitis and that he was receiving medical treatment.  He 
stated that he received medication whenever he had flare-ups 
of urethritis and prostatitis.  




Analysis

The RO has assigned a 20 percent disability for chronic 
urethritis and prostatitis under Diagnostic Code 7512, 
chronic cystitis.  Chronic cystitis is rated as a voiding 
dysfunction pursuant to 38 C.F.R. § 4.115b.  38 C.F.R. 
§ 4.115a provides that a 20 percent evaluation is available 
for a voiding dysfunction requiring the wearing of an 
absorbent material which must be changed less than two times 
per day.  A 40 percent disability evaluation is available for 
voiding and dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  Under 
urinary frequency, a 20 percent evaluation requires daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  A 40 percent evaluation 
requires daytime voiding less than one hour or awakening to 
void five or more times per night.  Under obstructed voiding 
a 30 percent disability evaluation is available for urinary 
retention requiring intermittent or continuous 
catheterization.  

The evidence shows that the veteran's subjective complaints 
include slow urination and nocturia 1 to 2 times per night.  
A history of discharge with the passage of urine was 
reported, but the data indicates that problem is no longer 
existent.  There is no indication from the record that the 
veteran requires the use of any absorbent materials or that 
he has voiding less than one hour or awakens to void five or 
more times per night.  

The Board has considered the veteran's testimony from the 
October 1997 personal hearing where he reported his urinary 
symptoms and complaints.  The veteran's hearing testimony is 
deemed helpful to the Board and credible insofar as it 
comports with the medical evidence of record.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, the 
evidence of record does not reveal pathology that equates to 
the criteria necessary for a higher disability evaluation.

The preponderance of the evidence is against the veteran's 
claim and an increased evaluation for chronic prostatitis and 
urethritis is not warranted.


ORDER

A disability rating in excess of 30 percent for sarcoidosis 
is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.

A disability rating in excess of 20 percent for chronic 
urethritis and prostatitis is denied.




		
	Heather J. Harter  
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

